Citation Nr: 0027556	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1993 to June 
1998.  He died in December 1998, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1999.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 1998, at the age of 75 years, of chronic renal 
failure, due to or a consequence of "diabetic."  

2.  During his lifetime, service connection was established 
for residuals of a shrapnel wound to the right lower buttock 
and upper thigh, with muscle loss, a tender scar, and 
retained foreign body, Muscle Group XIII, assigned a 30 
percent evaluation effective since November 1945.  

3.  Correspondence from the veteran's treating physician 
causally links treatment with steroids to the development 
and/or aggravation of diabetes mellitus.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
However, as a threshold matter, it must be determined whether 
the appellant has presented evidence that the claim is well 
grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); see 
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam) (VA cannot assist a claimant 
in developing a claim which is not well grounded).  

A well-grounded claim is one that is plausible or capable of 
substantiation.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  In general, in order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  For service connection for the cause of the 
veteran's death, the first element is always met; the current 
disability is the condition that caused the veteran to die.  
Carbino v. Gober, 10 Vet.App. 507 (1997).  For the remaining 
elements, there must be competent evidence that disability 
that caused or contributed to death was incurred or 
aggravated in service, and of a nexus between the two, or 
competent evidence of a nexus between the veteran's cause of 
death and a service-connected disability.  Ruiz v. Gober, 10 
Vet.App. 352 (1997).  

According to the death certificate, the veteran died in 
December 1998, at the age of 75 years, of chronic renal 
failure, due to or a consequence of "diabetic."  During his 
lifetime, service connection was established for residuals of 
a shrapnel wound to the right lower buttock and upper thigh, 
with muscle loss, a tender scar, and retained foreign body, 
Muscle Group XIII, assigned a 30 percent evaluation effective 
since November 1945.  

It is contended that steroidal medication prescribed to the 
veteran to treat his service connected disability caused or 
aggravated his diabetes mellitus, which led to the chronic 
renal failure which caused his death.  In support of this 
contention, the appellant has submitted several statements 
from E. J. Perez, M.D., the veteran's treating physician.  
The letters from Dr. Perez include an undated, handwritten 
letter stating that the use of the medications prednisone and 
cortisone definitely contributed to the veteran's death; that 
the medications had been prescribed to treat the pain caused 
by the shrapnel wound to the thigh; and that this had caused 
an increase in the veteran's blood sugars, which led to his 
renal disease, and his death.  In May 2000, Dr. Perez wrote 
that his was his professional medical opinion that "the 
steroid injections and steroid oral medications that this 
client had to take for chronic pain management over the last 
35 years brought on his diabetes.  Thus the diabetes, from 
the prolonged steroid use, contributed to his renal failure 
and his death."  He further opined that the narcotics the 
veteran had to take for pain control would have also affected 
his blood sugars levels, contributing to his death.  

These statements, linking treatment for a service-connected 
disability to death, provide a medical nexus.  In this 
regard, a recent Federal Circuit decision emphasized that the 
evidentiary threshold for establishing a well-grounded claim 
is "unique, and uniquely low," requiring only that the 
claim be "plausible" or "capable of substantiation."  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Moreover, 
the determinations of weight and credibility of evidence are 
made after the claim is found to be well grounded.   King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Accordingly, the claim is 
well-grounded.  





ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The evidence of record contains inconsistent medical opinions 
as to whether, and, if so, in what manner, the veteran's 
service-connected shrapnel wound residuals contributed to 
cause his death.  However, while these opinions do appear to 
acknowledge that treatment with steroids can, at a minimum, 
aggravate diabetes mellitus, the evidence of record does not 
document the steroid treatment, or that such treatment was 
for the service-connected shrapnel wound residuals.  

VA obtained two medical opinions from two physicians who 
reviewed the file, including one from the office of the Under 
Secretary for Health.  However, these opinions failed to 
specifically address the matter central to this claim-
whether, in this case, treatment of the veteran with 
steroidal medication caused or aggravated diabetes mellitus, 
thereby contributing substantially or materially to the renal 
failure that caused his death.  The opinions stressed the 
fact that while steroids can aggravate diabetes, the diabetes 
can be regulated with insulin.  However, the theoretical 
benefits of adjusting the insulin dosage under such 
circumstances are irrelevant to the question at issue, 
namely, whether such aggravation did in fact occur.  Further, 
many of the various opinions received from the veteran's 
treating physician are inconsistent with one another.  

The Board believes that additional evidence is needed.  In 
this regard, although there are numerous records of the 
veteran's treatment at the Bond Clinic from 1993 to 1998, the 
treatment was for multiple medical problems, and further 
information is required as to whether, for what purpose, and 
what dosage, he was treated with steroidal medication.  In 
addition, according to an October 1989 statement from the 
veteran, he had received treatment, including steroids, at 
the VA pain clinic in Tampa, Florida, until that facility was 
closed.  Records of his prior treatment in Connecticut were 
purportedly transferred to the Tampa facility.  Other 
evidence reflects his subsequent treatment at the Gainesville 
VA facility; these potentially relevant VA records must be 
obtained as well. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records 
pertaining to the medication prescribed to 
the veteran, to specifically include 
records identifying the purpose for the 
medication, and the dosages, from the Bond 
Clinic.  It is noted that the veteran was 
treated by at least three physicians at 
that clinic, including R. Lerner, M.D., J. 
Edwards, M.D., and E. Perez, M.D.  

2.  The RO should also obtain, from that 
facility or from the appellant, the name 
and location of the hospital(s) in which 
the veteran was hospitalized on at least 
three occasions during 1998; if sufficient 
identifying information is received, the 
RO should obtain the records of these 
hospitalizations.  

3.  The appellant should be asked to 
provide the name and location of the 
nursing home in which, according to the 
death certificate, the veteran died, after 
which the RO should obtain any medical 
records pertaining to the veteran from the 
identified facility.

4.  VA treatment records pertaining to the 
veteran, to specifically include all 
medications he was prescribed, the purpose 
of the medication, and the dosages, should 
be obtained from the Gainesville VAMC, 
and, if not already incorporated with 
those records, from the Tampa VAMC, 
including his treatment in the pain clinic 
formerly located at that facility.  

5.  The RO should review these records and 
ensure that all available records have 
been obtained, and associated with the 
claims file.  Thereafter, the case should 
be returned to the Board for the purpose 
of obtaining an opinion from an 
independent medical expert.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


